Citation Nr: 0327738	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left high ulnar nerve 
palsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
February 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision in which the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  The 
appellant and his representative appeared before the 
undersigned Acting Veterans Law Judge via videoconference 
hearing at the RO in March 2003.


REMAND

The veteran contends that he is entitled to service 
connection for the disorder because he has current disability 
from left high ulnar nerve palsy that worsened during his 
active service.  

The law and regulations provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
In a recent opinion, the VA General Counsel held that that, 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the claimed disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The presumption of soundness must be rebutted by clear and 
unmistakable evidence that the disease or injury existed 
prior to service and that no in-service aggravation occurred.  
VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting disease or injury will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  

Under the VCAA, VA's duty to assist includes the affording 
the veteran a VA examination when such an examination is 
necessary to decide a claim.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a left 
arm disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
his left arm disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated diagnostic tests and studies 
must be performed.  The examiners should 
express an opinion whether it is as least 
as likely as not that the veteran's left 
arm disability pre-existed his active 
military service, and if so, whether it 
is as least as likely as not that his 
disability worsened during his active 
military service.  The examiners should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
of the benefit sought on appeal continues 
to be denied, the appellant and his 
representative should be provided a 
supplement statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



